Citation Nr: 9912519	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include chloracne, hidradenitis suppurative, tinea 
versicolor, and dermatitis, claimed as a residual of Agent 
Orange exposure during service.  

2.  Entitlement to temporary total ratings under the 
provisions of 38 C.F.R. § 4.29 based on hospitalization from 
October 12, 1996 to January 10, 1997 and from January 14, 
1997 to April 24, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from September 
1971 to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied the 
veteran's claim for service connection for a skin disorder, 
which was claimed as a residual of exposure to Agent Orange 
in service.  A September 1997 RO rating decision denied the 
veteran's claims for entitlement to temporary total ratings 
under the provisions of 38 C.F.R. § 4.29 based on 
hospitalization from October 12, 1996 to January 10, 1997 and 
from January 14, 1997 to April 24, 1997.

The issue involving entitlement to service connection for a 
skin disorder claimed as a residual of Agent Orange exposure 
is the subject of a remand, which follows the Board's 
decision.  
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service connected disabilities are:  
internal hemorrhoids, left otitis media, a fracture of the 
left third metatarsal, and chronic folliculitis of the trunk 
with cysts.  

3.  The veteran was hospitalized at VA Medical Center (VAMC) 
Alexandria, Louisiana from October 12, 1996 to January 10, 
1997 for treatment of chronic schizophrenia.

4. The veteran was hospitalized at VAMC Alexandria, Louisiana 
from January 14, 1997 to April 24, 1997 for treatment of 
schizophrenia.  

5.  The veteran is not service connected for schizophrenia or 
other psychiatric disorder.  

6.  Treatment for a service-connected disability was not 
instituted and continued for a period in excess of 21 during 
either period of hospitalization.


CONCLUSIONS OF LAW

1.  A temporary total disability rating under 38 C.F.R. § 
4.29, based on hospitalization from October 12, 1996 to 
January 10, 1997, is not warranted. 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.29 (1998).

2.  A temporary total disability rating under 38 C.F.R. § 
4.29, based on hospitalization from January 14, 1997 to April 
24, 1997, is not warranted. 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 4.29 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable VA regulation states that a "total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a Department of Veterans Affairs or an approved 
hospital for a period in excess of 21 days or hospital 
observation at Department of Veterans Affairs expense for a 
service-connected disability for a period in excess of 21 
days."  38 C.F.R. § 4.29 (1998)(emphasis added).  

The regulation further states that "notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment. If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order."  38 C.F.R. § 4.29 (b) (1998).  

A review of the evidence of record reveals that the veteran 
is service connected for:  internal hemorrhoids, left otitis 
media, a fracture of the left third metatarsal, and chronic 
folliculitis of the trunk with cysts.  Service connection for 
a psychiatric disorder, including schizophrenia, has been 
denied on numerous occasions by the RO.  The denial of 
service connection was upheld by the Board.   

A VAMC discharge summary reveals that the veteran was 
hospitalized from October 12, 1996 to January 10, 1997.  The 
diagnosis of record was chronic undifferentiated 
schizophrenia and a personality disorder.  The veteran was 
also noted to have hypertension and to be without dentures.  
A review of the summary reveals that the veteran was confused 
and hallucinating on admission.  Treatment included medical 
treatment with psychotropic medication.  The veteran received 
a conditional release.  

On January 14, 1997 the veteran was re-admitted to the VAMC 
for treatment of his mental illness.  The veteran was in jail 
and was transferred to the VAMC for treatment of agitation 
and psychosis.  The veteran had paranoid delusions and 
required restraint in a 4-point leather harness for the first 
four days of his hospitalization.  Again, medical treatment 
of his psychosis was required.  The veteran was discharged on 
April 24, 1997.  

In a November 1997 statement the veteran asserted that "I 
contend that I was placed in the hospital not only for my 
nerves but the service connected condition of hemorrhoids for 
which I had to [be] operated on.  The nerves kept me longer 
in the hospital but I was being treated for my hemorrhoids."  
In June 1998 the veteran submitted a VA Form 9 in which he 
made similar assertions.  He stated that the main reason for 
his hospitalization was for his service connected 
hemorrhoids.   

The evidence of record reveals that the veteran was 
hospitalized for inpatient treatment at a VAMC from October 
12, 1996 to January 10, 1997 and from January 14, 1997 to 
April 24, 1997.  The veteran asserts that he was hospitalized 
for treatment of his service-connected hemorrhoids during 
these periods of time.  This assertion is completely 
unsupported by the evidence of record.  The hospital records 
from the VAMC are explicitly clear that the veteran required 
hospitalization for schizophrenia.  There is no indication in 
these records that the veteran required any treatment for any 
service-connected disability during his periods of 
hospitalization.  

In light of the foregoing, there is no basis upon which to 
grant the veteran's claim for § 4.29 benefits. The record 
shows that both periods of hospitalization were for the 
purpose of treatment of his nonservice-connected 
schizophrenia.  There is absolutely no competent evidence of 
record which reveals any treatment of any service-connected 
disability during either period of hospitalization.  As such, 
the Board concludes that the veteran's claim for temporary 
total ratings under the provisions of 38 C.F.R. § 4.29 based 
on hospitalization from October 12, 1996 to January 10, 1997 
and from January 14, 1997 to April 24, 1997 must be denied.


ORDER

A temporary total rating under the provisions of 38 C.F.R. § 
4.29 for a period of hospitalization from October 12, 1996 to 
January 10, 1997 is denied.

A temporary total rating under the provisions of 38 C.F.R. § 
4.29 based on hospitalization from January 14, 1997 to April 
24, 1997 is denied.


REMAND

In addition to the claim adjudicated above, the veteran has 
also perfected an appeal with respect to the issue of 
entitlement to service connection for a skin disorder to 
include chloracne, hidradenitis suppurative, tinea 
versicolor, and dermatitis, claimed as a residual of Agent 
Orange exposure during service.  In June 1996 the RO received 
a letter from V. Ross Cicardo, a private attorney.  In this 
letter, Mr. Cicardo indicated that he represented the veteran 
on the issue of entitlement to service connection for a skin 
disorder as a residual of Agent Orange exposure.  

In September 1996 the RO sent a letter to Mr. Cicardo which 
informed him of the requirement to submit a fee agreement and 
the requirement of a consent form signed by the veteran 
before confidential medical information could be disclosed to 
the attorney.  The RO provided copies of a sample consent 
form and fee agreement to the attorney.  There has been no 
further communication forthcoming from Mr. Cicardo.  The 
veteran has not executed a consent form to permit the 
attorney access to his medical records and no fee agreement 
has been filed with the Board.  The Board is concerned with 
the status of representation with respect to the issue 
remaining on appeal.  As such, representation must be 
verified.  

Additional development is also required with resect to the 
veteran's Agent Orange claim.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue remaining on appeal 
without first obtaining all the pertinent evidence that is 
missing and scheduling the veteran for another VA disability 
compensation examination.  To ensure that VA has met any duty 
to assist the claimant it may have the case is REMANDED to 
the RO for the following development:


1.  The RO should contact both the 
veteran and V. Ross Cicardo, Attorney, to 
clarify whether the attorney is 
representing the veteran with respect to 
his claim for service connection for a 
skin disorder claimed as a residual of 
Agent Orange exposure.  If the private 
attorney is representing the veteran on 
this claim, the proper fee agreement and 
consent forms must be executed.  

2. The veteran should be accorded a VA 
skin examination.  The report of 
examination should include a detailed 
account of all manifestations of skin 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examining physician is 
requested to answer the following 
questions:  

Does the veteran have any current 
skin disorder?  

If the veteran does have a skin 
disorder, what is the diagnosis?  

The evidence of record reveals that 
the veteran did not serve in Vietnam 
and was not exposed to Agent Orange.  
Does lack of exposure to Agent 
Orange affect the accuracy of any 
diagnosis of chloracne in the 
record?  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner.  The physician should 
provide complete rationale for all 
conclusions reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving the issue 
remaining on appeal will be postponed until the remand action 
is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

